Trumbull C.P. No. 01CR794. This cause is pending before the court as an appeal from the Court of Common Pleas of Trumbull County. Upon consideration of the joint motion for extension of time to transmit the record because exhibits in the record will be needed in the case against appellant’s eo*1572defendant, now pending in the Trumbull County Common Pleas Court,
IT IS ORDERED by the court that the motion for extension of time to transmit the record be, and hereby is, granted, and the time for transmitting the record is extended to July 7, 2003.